Proceedings under Workmen's Compensation Act by dependents of Charley Webb, deceased, a woodcutter, when he was injured, 26 February, 1930, from which injury he subsequently died.
The hearing Commissioner found that the deceased was employed by the defendants and that the injury arose out of and in the course of the employment. The defendants contend that the deceased was an independent contractor and not an employee.
On appeal to the full Commission the award of the hearing Commissioner was upheld. And on appeal to the Superior Court the award of the full Commission was affirmed.
Defendants appeal, alleging that there is no evidence to support the findings that deceased was an employee of the defendants. *Page 861 
The evidence on the mooted question as to whether the deceased was an employee or an independent contractor is susceptible of either interpretation. The findings of the Industrial Commission, therefore, are conclusive and binding as to all questions of fact. Parrish v. Armour Co.,200 N.C. 654, 158 S.E. 188; Rice v. Panel Co., 199 N.C. 154,154 S.E. 69.
Affirmed.
 *Page 1